Title: From George Washington to James Mease, 16 May 1778
From: Washington, George
To: Mease, James


                    
                        Sir,
                        Head Quarters Valley Forge May 16th 1778
                    
                    I wrote to you the 17th of last month, desiring your immediate attendance at Head Quarters, duplicate of which I now inclose. I cannot conceive how that letter could have miscarried; neither can I conceive, if it got to hand, what can have prevented my receiving, some answer to it. I am now to inform you that the complaints against your department have become so loud and universal, that I can no longer dispense with your presence in camp to give satisfaction on the many subjects of discontent that prevail in the army from that source; and to relieve me from those difficulties, in which, I am involved by your absence. If you have not therefore express directions from Congress to the contrary, you will consider this, as a positive and peremptory injunction immediately to repair to Head Quarters. I am Sir Your most Obed. servt.
                